Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 13 June 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 13 June 1823
				
				It is an old fashion thus to begin a Letter but there is something so pleasant in the spontaneous feeling which dictates the words, that I write or indeed find them written, ere I am aware that my Letter is begun; so that tho’ fashion is a tyrant ruler, and I generally submit with very good will to its sway, reason sometimes (not often) as you once observed takes the lead, and nolens volens claims the superiority—Your last was in the usual style of peremptory resolve and amused me not a little—Its wisdom (the wisdom of sixteen) is certainly incontrovertable, and that of the middle age would stand no chance whatever in the competition: I will therefore leave you to your philosophy and your exultation, and proceed to subjects more suited to the capacity of the weaker branch of the Community—In the first place your friend Johnson (who is starting up at every ring of the bell as if a dun was at his heels) has quite recovered his health and is looking very well—In the next your Uncle Tom is to leave us on Monday next to begin his tour to Niagara and thence to Boston which he expects to reach early in August—You will of course see him although your duties in College will prevent you from paying him much attention until the Vacation—George poor fellow is still a sufferer from his Arm and I almost fear it will never be perfectly straight again—This morning while busy reading he hurt it in trying to kill a Wasp and nearly fainted from the effort—Washington is supremely dull very sickly and more real misery in it than ever was known—What is to become of the poor people in the present distressing times puzzles wiser heads than mine—There have been three or four Weddings but not among your acquaintance—Apropos George has been sitting for his portrait and it is generally thought that King has succeeded very well in the likeness. He has also taken your Uncle and your father the latter for his own painting Gallery. It is very striking—I am sorry you cannot find an agreeable room Mate as I wish very much you should have a suitable companion—It is so easy to contract unsocial habits and so difficult to correct them—Mrs. Hersants makes a fine little Wife and is quite Matronly to use the fashionable expression. Mrs. Hays long expected is not come yet though hourly expected—Mrs. Monroe has been very sick—Poor Emily Monro is again confined to her bed and likely to be so for many Months in consequence of a fall from her Horse—I am glad you grow fond of talking and still more so that you are in the road to talk well you know you will always be listened to with pleasure by your Mother—
				
					L. C. A—
				
				
			